Citation Nr: 1633755	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a back disability.

2.  Entitlement to a disability rating for neuropathy of the lower left extremity in excess of 10 percent prior to July 6, 2011 and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to February 1978.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 

FINDINGS OF FACT

1.  The Veteran's back disability has not manifested in ankylosis or incapacitating episodes during the period on appeal, and his forward flexion was shown to be greater than 30 degrees prior to June 20, 2016 and 30 degrees or less thereafter.

2.  The Veteran's neuropathy of his lower left extremity manifested in moderate incomplete paralysis throughout the period on appeal, and it did not manifest in moderately-severe incomplete paralysis, severe incomplete paralysis, or complete paralysis during the period on appeal.

3.  The Veteran's service connected disabilities prevent him from securing and maintaining substantially gainful employment, and he has a single disability rating rated as at least 60 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent prior to June 20, 2016 have not been met, but the criteria for a disability rating of 40 percent have been met thereafter.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a disability rating of 20 percent for left lower extremity radiculopathy have been met throughout the period on appeal, but a disability rating in excess of 20 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Of note significant evidence was added to the record following the issuance of the most recent VA examination.  However, at his Board hearing, the Veteran made clear that he wished to waive Agency of Original Jurisdiction (AOJ) consideration of such evidence.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Ratings

At issue is whether the Veteran is entitled to increased disability ratings for a back disability and neuropathy in his left lower extremity.  The Veteran first filed a claim for service connection for a back disorder in September 2006, and, in December 2008, the RO granted service connection for a back disability and sciatic neuropathy of the left lower extremity associated with his back disability.  The RO assigned a disability rating of 20 percent for his back disability and a disability rating of 10 percent for his neuropathy; both effective the date the claim for service connection for a back disability was received.  The Veteran appealed.  During the pendency of his appeal, his disability rating for neuropathy of the lower left extremity was increased to 20 percent effective July 2011.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Back

Spinal disabilities, such as the Veteran's back disability, are evaluated pursuant to either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

The Formula for Rating (IVDS) Based on Incapacitating Episodes is not raised by the record and does not provide an adequate basis for an increased rating.  VA examinations in August 2008 and July 2011 - although both noting a diagnosis of IVDS - did not indicate that the Veteran experienced incapacitating episodes.  An October 2008 independent medical opinion also noted a diagnosis of IVDS but also did not document the presence of incapacitating episodes.  Finally, the Board notes that the Veteran's medical records do not memorialize physician prescribed bed rest due to incapacitating episodes.  

The Board notes that a June 2016 VA examination report indicates that the Veteran reported experiencing incapacitating episodes requiring bed rest totaling four to 12 weeks in the previous 12 months (June 2015 to June 2016).  Nevertheless, the examiner noted that this was based on the Veteran's described medical history without any documentation and that the bed rest was self-imposed.  For VA purposes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  Therefore, the record does not contain competent medical evidence memorializing periods of physician prescribed bed rest to IVDS, and therefore, the Formula for Rating IVDS Based on Incapacitating episodes cannot provide an adequate basis for an increased disability rating.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Combined range of motion refers to the some of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note(2).

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.

Ankylosis is not raised by the record, because VA examinations in August 2008, July 2011, and June 2016 all indicated that the Veteran manifested some range of motion of his lower spine.  Additionally, the Veteran's treatment records do not memorialize, nor does the Veteran claim, a history of ankylosis of the lower spine.  Therefore, the rating criteria for disability rating of 50 percent or a total disability rating do not provide an adequate basis for an increased rating, because they require a finding of ankylosis which is not raised by the record.  Furthermore, the Board will only consider assigning the Veteran a disability rating of 40 percent based on the criteria that does not require a finding of ankylosis.  Accordingly, the Board notes that in order for the Veteran to meet the schedular criteria for a disability rating in excess of 20 percent he must manifest a forward flexion of 30 degrees or less.

The Veteran's treatment records throughout the period on appeal indicate that the Veteran has reported the following symptoms: pain, stiffness, limited range of motion.

The Veteran underwent a VA examination in August 2008.  The Veteran reported experiencing the following symptoms: stiffness, weakness, numbness, and pain.  The examiner observed that there was no evidence of radiating pain on movement, but that muscle spasm and tenderness were present in the low back.  The examiner determined that there was no ankylosis of the lumbar spine.  The Veteran's range of motion measurements were as follows: flexion to 55 degrees; extension to 15 degrees; right lateral flexion to 10 degrees; left lateral flexion to 10 degrees; right rotation to 15 degrees; and left rotation to 15 degrees.  The examiner noted that while repetitive testing caused pain, fatigue, and lack of endurance, it did not additionally limit the Veteran's range of motion.  

The Veteran was provided an independent medical opinion in October 2008.  The opinion noted that the Veteran had limited range of motion, but without quantifying the limitation.

A June 2009 physical medicine rehabilitation consult indicated the following range of motion measurements: flexion to 60 degrees; extension to 10 degrees; lateral bending to 25 degrees.

The Veteran underwent another VA examination in July 2011.  The Veteran reported the following symptoms: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  The Veteran stated that his condition in the past 12 months had not resulted in any incapacitation.  The Veteran reported the following overall functional impairments: limited walking, prolonged sitting, bending, and prolonged standing.  The examiner observed that muscles spasm was present, and that guarding produced an abnormal gait.  The examiner found that there was no ankylosis of the thoracolumbar spine.  The Veteran's range of motion measurements were as follows: flexion to 40 degrees (pain beginning at 30 degrees); extension to 20 degrees (pain beginning at 15 degrees); right and left lateral flexion to 15 degrees (pain beginning at 10 degrees; and right and left rotation to 30 degrees.  There was no decrease in range of motion after repetitive testing.  The examiner found that the Veteran's joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.

The Veteran and his spouse testified at a hearing before the Board in May 2016.  The Veteran indicated that he had been issued a back brace, and that his back condition caused pain and limited his ability to walk or stand for prolonged periods of time.  See Transcript.

The Veteran underwent another VA examination in June 2016.  The Veteran indicated that his condition had gotten worse in the previous six years (since approximately June 2010).  The Veteran reported that he was in constant pain, and that he could only walk or drive short distances.  The examiner observed that guarding resulted in an abnormal gait.  The examiner indicated that there was no ankylosis of the spine.  The Veteran reported experiencing incapacitating episodes requiring bed rest, but the examiner noted that this was based on the medical history provided by the Veteran without documentation.  The examiner noted that the Veteran made regular use of cane.  The Veteran's range of motion measurements were as follows: flexion to 20 degrees; extension, right and left lateral flexion, and right and left rotation to 5 degrees.  The examiner noted that the Veteran's range of motion contributed to the following additional functional loss: difficulty lifting and bending.  Nevertheless, the examiner indicated that repetitive testing did not result in additional loss of function or range of motion.

The Veteran is not entitled to a disability rating in excess of 20 percent for a back disability prior to June 20, 2016, because the forward flexion in his lumbar spine was not shown to be limited to 30 degrees or less prior to that period of time.  The Veteran's forward flexion was measured to 55 degrees in August 2008, 60 degrees in June 2009, and 40 degrees in July 2011.  All of these range of motion measurements are in excess of 30 degrees, and, therefore, the Veteran is not entitled to a disability rating in excess of 20 percent.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Board notes that the August 2008 VA examiner noted that repetitive testing led to the following additional limitations: pain, fatigue, and lack of endurance and that June 2016 VA examination indicated the additional functional loss of difficulty lifting and bending.  Nevertheless, the July 2011 examiner found that the Veteran's joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Furthermore, the Board must root it findings in the medical evidence of record, and VA examiners in August 2008, July 2011, and June 2016 all found that repetitive testing did not result in additional loss of range of motion.  Therefore, the Board finds that weight of the evidence indicates the Veteran has not manifested additional functional loss, that would warrant a higher rating than that assigned.

The Veteran is entitled to a disability rating of 40 percent from June 20, 2016.  During his June 2016 VA examination, the Veteran's forward flexion was measured to 20 degrees.  Twenty degrees is less than 30 degrees, and, therefore, the Veteran meets the schedular criteria for 40 percent.  Additionally, the Board need not consider whether the Veteran manifested additional functional loss after June 20, 2016, because where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).




Neuropathy of the Lower Left Extremity

The Veteran's neuropathy of the left lower extremity is evaluated pursuant to Diagnostic Code 8520.  Under Diagnostic Code 8520, a disability rating of 10 percent is assigned when a disability manifests in mild incomplete paralysis, and a disability rating of 20 percent is assigned when a disability manifests in moderate incomplete paralysis.  A disability rating of 40 percent is assigned when a disability manifests in moderately-severe incomplete paralysis, and a disability rating of 60 percent is assigned when a disability manifests in severe incomplete paralysis with marked muscular atrophy.  Finally, a disability rating of 80 percent is assigned when a disability manifests in complete paralysis which is when the foot dangles and drops, no active movement is possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The terms mild, moderate, moderately severe, and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of descriptive terminology such as moderate by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

Treatment records throughout the period on appeal indicate that the Veteran had sciatica in his left lower extremity which has manifested as pain in that extremity.

The Veteran underwent a VA examination in August 2008 at which reported the following symptoms: decrease in function with increased pain, swelling, shooting pain down legs.  The examination revealed sensory deficits in the left lower extremity and a positive left straight leg raising test.

An October 2008 independent medical opinion noted that the Veteran had IVDS with degenerative arthritic changes involving the sciatic nerve on the left side.

The Veteran underwent another VA examination in July 2011.  The Veteran reported back pain radiating to his left leg, and the examiner observed motor weakness on knee flexion with no complications.  The examiner diagnosed a neurological disorder of the left lower extremity and opined that left sciatic nerve was the most likely involved nerve.

The Veteran underwent a VA examination in June 2016.  The examiner noted the following symptoms in the Veteran's lower left extremity: moderate constant pain, moderate intermittent pain, moderate paresthsias or dysesthesias, and moderate numbness.  Muscle and reflex testing results were all normal, but the examiner noted decreased sensory response in the left lower extremity.  The examiner opined that the Veteran manifested mild incomplete paralysis of his lower left extremity.

The Veteran is entitled to a disability rating of 20 percent throughout the period on appeal.  The Veteran has consistently reported experiencing pain in his left lower extremity throughout the period on appeal.  VA examinations in August 2008 and in July 2011 both indicated that the Veteran was manifesting objective manifestations of neuropathy in his left lower extremity.  Finally, a VA examiner characterized many of the Veteran's symptoms as moderate in nature.  Accordingly, the Board finds that the weight of the evidence indicates that the Veteran has manifested moderate incomplete paralysis in his lower left extremity throughout the period on appeal, and a disability rating of 20 percent throughout the period on appeal is granted.

The Veteran is not entitled to a disability rating in excess of 20 percent.  The medical evidence of record does not indicate that the Veteran manifested muscle atrophy.  Furthermore although not dispositive, the June 2016 VA examiner characterized the Veteran's symptoms as either moderate or mild, and ultimately concluded that the Veteran's left lower extremity neurologic impairment was mild.  Finally, the Board recognizes that the Veteran is manifesting symptoms such as pain, paresthsias or dysesthesias, and numbness.  Nevertheless, these symptoms are taken into consideration when assigning the Veteran a disability rating of 20 percent.  Therefore, the weight of the evidence is not sufficient to demonstrate that the Veteran has manifested moderately-severe incomplete paralysis, severe incomplete paralysis, or complete paralysis throughout the period on appeal.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran is claiming that he is entitled to a higher rating, and his predominant complaints involve pain and limitation of motion.  The schedular criteria explicitly provide for ratings based on the limitation of range of motion, and case law requires pain to be taken into consideration when evaluating the severity of orthopedic disabilities.  See Mitchell.  Moreover, the Board is tasked with taking all of the Veteran's symptoms into consideration when evaluating the severity of musculoskeletal disabilities in order to determine whether the Veteran is experiencing additional functional loss.  See Deluca.  Therefore, the Veteran's symptomatology and impairment for his back disability are more than contemplated by the schedular rating criteria.

Likewise, the Board finds that the symptomatology and impairment for Veteran's neuropathy of the lower left extremity are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required either.  The rating criteria for the Veteran's neuropathy are evaluated on a continuum ranging from mild, moderate, or severe incomplete paralysis to complete paralysis.  These terms by their very nature require the Board evaluate all of the evidence to the degree that its decisions are equitable and just.  Accordingly, the Board finds that the Veteran's disability picture for his neuropathy of his lower left extremity is also adequately anticipated by the schedular rating criteria. 

The Board notes that the Veteran used assistive devices such as canes and braces.  The use of assistive devices, however, does not make the Veteran's disability unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration.  First, the use of an assistive device is not unexpected when a person experiences significant pain.  That is, it is not a unique or unusual result of a disability.  Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of symptoms such as pain and limitation of motion.  In other words, the Veteran uses assistive devices because of pain, but pain is a symptom that the Board considers when determining functional loss leading to the limited range of the motion or severity of the injury contemplated by the schedular rating criteria.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, referral for extraschedular consideration criteria by the Under Secretary for Benefits or the Director, Compensation Service is not warranted.

TDIU

The Board has also considered whether the issue of TDIU has been raised by the record.  See Rice.  Board finds that it has, because the Veteran filed a claim for TDIU during the pendency of the appeal.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Typically, TDIU is awarded on a schedular basis, which requires that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran has been assigned the following disability ratings during the period on appeal: a 60 percent rating for a total left knee replacement; a 20 percent disability rating for a back disability prior to June 2016 and a 40 percent disability thereafter, a 20 percent disability rating for neuropathy of the lower left extremity; a 10 percent disability rating for the residuals of a left femur fracture; a 10 percent disability rating for a right knee disorder; and a 10 percent disability for neuropathy of the lower right extremity.

The Veteran meets the schedular rating criteria, because his disability rating for his left knee disability is 60 percent.  Furthermore, the Veteran is entitled to TDIU, because the weight of the evidence indicates that the Veteran is unable to secure and maintain gainful employment due to his service-connected disabilities.

An August 2008 VA examination noted that the Veteran's service-connected disabilities caused a moderate to severe impact on his daily activities hindering heavy lifting, long distance walking, and running.  

An April 2016 private medical opinion indicated that the Veteran's service connected disabilities prevented him from returning to even sedentary employment.

In his May 2016 application for TDIU the Veteran reported that he had not worked since 2000, and that his service connected disabilities prevent him from working.

A June 2016 examination noted that the Veteran's back disorder hindered his ability to bend, lift, or carry a load, and that the Veteran was limited to the work that he could perform at home.

The Veteran is entitled to TDIU.  Multiple VA examinations as well as a private medical opinion indicate that the Veteran's service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  The Board finds them credible and affords them great weight.  Accordingly, TDIU is granted.











ORDER

A disability rating in excess of 20 percent for a back disability prior to June 20, 2016 is denied.

A disability rating of 40 percent for a back disability from June 20, 2016 is granted, subject to the laws and regulations governing the award of monetary benefits.

A disability rating of 20 percent throughout the period on appeal is granted subject to the laws and regulations governing the award of monetary benefits.

TDIU is granted.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


